Case 3:14-cr-00175-WHA Document 962-21 Filed 01/10/19 Page 1 of 3




          EXHIBIT U
Report for Pole Number: 102292423
                         Case 3:14-cr-00175-WHA Document 962-21 Filed 01/10/19 Page 2 of 3


                                                             Pole Detail Report


   Equip ID:             102292423                  Pole Num:                                 Map Lat:             38.409797
   Map Name:             JJ39                       Structure:                                Map Lng:             -122.246232
   Owner:                PG&E owned pole                                                                       Show in Map Guide
   Address:              3683 ATLAS PEAK RD 10S                                                                Show in Google Map
   Cust Info:            VISUAL
   Access:               Readily Accessible                                                   Environmental:       No environmental conditions
   Reason:               No Access Issues                                                     Alerts:              No Alerts
   Immediate Response Conditions:                   Immediate Response Comments:
   No Immediate Response Conditions
   GIS Guid:             19925E15D9304A69A819A2D8E19CDBC8


   Pole Type:            Wood                       Location:              Private property   Attachments:         Communi cations.Distribution
   Surface:              Dirt                       Walkway:              0                   JP Num:              PT6543
   Supplier:             Koppers Co                 Mfr Year:              1980               Ins Year:            1980
   Species:              Douglas Fir                Class:                5                   Height:              40
   Orig Treat:
   Existing Rnfcmnt:
                         Cellon Gas
                         No Reinforcement
                                                    Orig Circ:            33                  Estimated Data :
                                                                                              Solid Surface:
                                                                                                                    •

   Project Status :      ACTIVE                     Contractor :          OSM
   Foreman:              m4a0                       Current Circ:         33.00               Snow Load:
   Pole Work Status:     Complete                   Effective Circ:       33.00               Front Span Length:
   Crew ID:              OSM241                     Encl Pkt Count:                           Back Span Length :
   Visit Date:           10/26/201 7                Exp Pkt Count:                            Full Span Count:
   Work Report:                                     Mch Dmg Count:                            Single Span Count:
   lnsptn Type:          Test and Treat             Steel Installed :                         Equip Count:
   Excavation:           No Excavation              No Steel Rsn:                             Drop Count:
   External Treat:       No Treat                   Banding Issue:                            Pole Load:           0%
   Internal Test :       Visual Sound and Bore      GL Shell Avg:         99.00               Wood Strength:       100%
   Internal Trt:         No Treat                   BG Shell Avg:         99.00               Rmng Strength:       0%
   Test Issues:          No Issues                  Shell@66:             0.00                Result Status        Pass
   Trtmnt Issues:        No Issues                  Shell@54:             0.00                Comments:
   Pole Top Cndtn:       Fair                       Shell@42:             0.00
   Pole Bttm Cndtn:      Fair                       Shell@26:             0.00
   Non e                                            Shell @15:            0.00


   Project Status :      CLOSED                     Contractor:            UPT
   Foreman:              cglenn001                  Current Circ:         33.00               Snow Load:
   Pole Work Status:     Complete                   Effective Circ:       33. 00              Front Span Length:
   Crew ID:              UPT160                     Encl Pkt Count:                           Back Span Length :
   Visit Date:           10/09/201 2                Exp Pkt Count:                            Full Span Count:
   Work Report:          943504                     Mch Dmg Count:                            Single Span Count:
   lnsptn Type:          Test and Treat             Steel Installed :                         Equip Count:



http: 1nrnt2 plt/Rcpo11PolcDdailPop.asp\.'lPolcRdnum~ !02292423[11/ 15/2017 1:41:28 PM)

   CONFIDENTIAL                                                                                                    PGE-CPUC_00006197
Report for Pole Number: 102292423
                         Case 3:14-cr-00175-WHA Document 962-21 Filed 01/10/19 Page 3 of 3
   Excavation:           Complete Excavation         No Steel Rsn:                         Drop Count:
   External Treat:       BG Treat                    Banding Issue:                        Pole Load:            0%
   Internal Test:        Visual Sound and Pull       GL Shell Avg:         99.00           Wood Strength:        100%
   Internal Trt:         Fume                        BG Shell Avg:         99.00           Rmng Strength:        0%
   Test Issues:          No Issues                   Shell@66:             0.00            Result Status         Pass
   Trtmnt Issues:        No Issues                   Shell@54:             0.00            Comments:
   Pole Top Cndtn:       Fair                        Shell@42:             0.00
   Pole Bttm Cndtn :     Fair                        Shell@26:             0.00
   None                                              Shell @15:            0.00


   Project Status:       CLOSED                      Contractor:           DAV
   Foreman:                                          Current Circ:         33.00           Snow Load:
   Pole Work Status:     Complete                    Effective Circ:       33.00           Front Span Length :
   Crew ID :                                         Encl Pkt Count:                       Back Span Length :
   Visit Date:           06/17/2003                  Exp Pkt Count:                        Full Span Count:
   Work Report:          PO44122                     Mch Dmg Count:                        Single Span Count:
   lnsptn Type:          Test and Treat              Steel Installed :                     Equip Count:
   Excavation:           Complete Excavation         No Steel Rsn:                         Drop Count:
   External Treat:       BG Treat                    Banding Issue:                        Pole Load:            0%
   Internal Test:                                    GL Shell Avg:         99.00           Wood Strength:        100%
   Internal Trt:         Fume                        BG Shell Avg :        0.00            Rmng Strength:        0%
   Test Issues:                                      Shell@66:             0.00            Result Status         Pass
   Trtmnt Issues:                                    Shell@54:             0.00            Comments:
   Pole Top Cndtn:       Fair                        Shell@42:             0.00
   Pole Bttm Cndtn :     Fair                        Shell@26 :            0.00
                                                     Shell @15 :           0.00




http: 1nrnt2 plt/Rcpo11PolcDdailPop.asp\.'lPolcRdnum~ !02292423[ 11/ 15/2017 1:41:28 PM)

   CONFIDENTIAL                                                                                                  PGE-CPUC_00006198
